                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LE-VEL BRANDS, LLC,

      Plaintiff,                                    Case No. 18-cv-11305
                                                    Hon. Matthew F. Leitman
v.

LEVELZ HOOKAH LOUNGE, et al.,

     Defendants.
__________________________________________________________________/

       ORDER TO APPEAR FOR HEARING ON DEFENDANTS’
     COUNSEL’S MOTION TO WITHDRAW AS COUNSEL (ECF #16)

      On October 9, 2018, Shawn Hirmiz as counsel for Defendants Levelz Hookah

Lounge, KP Kutz, Inc., d/b/a Levelz Barbershop, Kader Pattah and Chris Pattah filed

a Motion to Withdraw as Counsel. (See ECF #16.)

      IT IS HEREBY ORDERED that Mr. Hirmiz shall appear at the United

States District Court, 140 Federal Building and U.S. Courthouse, 600 Church Street,

Courtroom 127, Flint, Michigan, on Monday, December 10, 2018 at 10:00 a.m. for

a hearing on his motion. Counsel for Plaintiff may, but is not required to, attend the

hearing.

      IT IS FURTHER ORDERED that Shawn Hirmiz shall serve a copy of this

Order on Defendants Levelz Hookah Lounge, KP Kutz, Inc., d/b/a Levelz




                                          1
 
Barbershop, Kader Pattah and Chris Pattah by regular mail (and email, if available)

and shall file proof of such service with the Court.

       IT IS FURTHER ORDERED that Defendants Levelz Hookah Lounge,

KP Kutz, Inc., d/b/a Levelz Barbershop, Kader Pattah and Chris Pattah shall

each personally appear at the motion hearing on December 10, 2018 at 10:00

a.m.

       IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: November 2, 2018


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 2, 2018, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          2
 
